Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 02/10/2022.
Priority
This application, Pub. No. US 2019/0376958 A1, published 12/12/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2018/001186, filed 01/17/2018, Pub. No. WO 2018/147018 (A1), published 08/16/2018, which claims priority to JP 2017-021164, filed 02/08/2017. 
Status of Claims
Claims 1-14 are currently pending.  Claims 1-14 have been subject to restriction/election requirement mailed 05/13/2021.  Claims 8 and 10-14 have been amended, as set forth in Applicant’s amendment filed 02/10/2022.  Claims 1-7 are withdrawn from further consideration.  Claims 8-14 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities:  missing a proper article before recitation “antigen” in the 1st line.
This objection is maintained from the previous Office Action.
Appropriate correction is required.
With regard to Claims 9-14, it is suggested to use an article “the” before recitation 
st line of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., " One-pot construction of Quenchbodies using antibody-binding proteins," Anal. Methods, 2016, vol. 8, pp. 7774-7779 (IDS submitted 08/07/2019), in view of Huynh Nhat et al., “Antibody-based fluorescent and fluorescent ratiometric indicators for detection of phosphotyrosine,” J. Biosci. Bioeng., 2016, vol. 122, No. 2, pp. 146-154 (PTO-892 mailed 11/16/2021); Thompson et al., US 9,788,776 B1 (IDS submitted 08/07/2019), issued 10/17/2017 from US Application 14/492,391, filed 09/22/2014; and Grover et al., “A Structurally Distinct Human Mycoplasma Protein that Generically Blocks Antigen-Antibody Union,” Science, 2014, vol. 343, pp. 656-661 (IDS submitted 08/07/2019).
This rejection is maintained from the previous Office Action.


    PNG
    media_image1.png
    408
    1074
    media_image1.png
    Greyscale



Jeong et al., throughout the publication, and, for example, in Abstract and Figure 1, teach construction of Quenchbodies (Q-bodies) using antibody-binding proteins A and G labeled with a fluorescent dye: 

    PNG
    media_image2.png
    239
    971
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    287
    635
    media_image3.png
    Greyscale



In Introduction, Jeong et al. teach that:
“The primary mechanism of fluorescence quenching is considered to be due to the approximation of the dye to the tryptophan (Trp) residues of the antibody, which leads to photoinduced electron transfer from the residues.2 In the presence of an antigen, this interaction is prohibited owing to the conformational H and VL, resulting in de-quenching of the dye. Compared to other approaches used for fluorescence-based reagentless immunoassays,3–5 this approach has less limitations in the range of antigen size, and a range of antigens from haptens to proteins have been successfully assayed. Another advantage of Q-body is its lower dependency on the dyes for labeling. Dyes such as carboxytetramethylrhodamine (TAMRA), Rhodamine6G, ATTO520 and ATTO655 with different excitation and emission wavelengths have made their application in multi-colour biosensing possible.6”


In Introduction, Jeong et al. further teach that various target compounds from small molecules to large proteins have been measured using these methods referring, inter alia, to Huynh Nhat et al. as Reference 9.  

Huynh Nhat et al., throughout the publication, and, for example, in Abstract, Materials and Methods and Figures 1 and 7, teach a method for detecting antigen or measuring its amount in a sample, comprising sequentially performing steps (1) to (3): (1) bringing a sample into contact with a Q-body labeled with a fluorescent dye; (2) measuring the fluorescence intensity of the fluorescent dye; and (3) judging presence of an antigen in the sample from the fluorescence intensity or calculating an antigen level in the sample from the fluorescence intensity, wherein the Q-body labeled with two fluorescent dyes, which are a rhodamine dye (tetramethylrhodamine (TAMRA)) and GFP or a variant thereof (enhanced green fluorescent protein (EGFP)):

    PNG
    media_image4.png
    440
    1595
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    627
    1056
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    38
    513
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    228
    514
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    236
    988
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    815
    1055
    media_image9.png
    Greyscale



Neither Jeong et al. nor Huynh Nhat et al. teach a complex comprising a protein M fragment labeled with a fluorescent dye as recited in Claims 8-14 and a full-length antibody as recited in Claim 11.
Thompson et al., throughout the patent, and, for example, in Abstract, teach: 

    PNG
    media_image10.png
    335
    491
    media_image10.png
    Greyscale
 Emphasis added.
Claim 11, in Col. 24, lines 42-65, Thompson et al. teach that the antibodies may belong to any antibody class, including for example, IgG, IgM, IgA, IgD and IgE, and may be prepared by any of a variety of techniques known to the skilled artisan, and the antibodies also may be a single chain antibody (scFv), or an antigen binding fragment of an antibody.  With regard to Claims 8-14, in Col. 24, Thompson et al. teach that preparation of protein M and protein M fragments is well-known in the art:

    PNG
    media_image11.png
    544
    521
    media_image11.png
    Greyscale
 Emphasis added.



For example, Grover et al., “A Structurally Distinct Human Mycoplasma Protein that Generically Blocks Antigen-Antibody Union,” Science, 2014, vol. 343, pp. 656-661 (IDS submitted 08/70/2019), cited by Thompson et al., teach the trypsin digested protein M fragment containing 74-482 amino acid residues of protein M (556 amino acids).  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used 50 to 100 Claim 10.  Notably, in Abstract, Grover et al. teach that similar to the other immunoglobulin-binding proteins such as Protein A, Protein M could become invaluable reagents in the antibody field:
 
    PNG
    media_image12.png
    242
    1012
    media_image12.png
    Greyscale
Emphasis added.


In view of the Grover et al. teachings, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a protein M fragment labeled with a fluorescent dye as a substituting equivalent of antibody-binding proteins A and G labeled with a fluorescent dye in the FRET immunoassay, taught by Jeong et al.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a protein M fragment labeled with a fluorescent dye as a substituting equivalent of antibody-binding proteins A and G labeled with a fluorescent dye in the FRET immunoassay, taught by Jeong et al., because a FRET immunoassay utilizing a complex comprising an antigen specific antibody with a protein M fragment was known in the art, as taught by Thompson et al.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
(1)	At page 8 of the Remarks, Applicant argues that there would have been no “reasonable expectation of success in substituting the antibody-binding proteins A and G labeled with a fluorescent dye in the FRET immunoassay as taught by Jeong with a protein M fragment as taught by Thompson and Grover” because “Grover discloses that the protein M structure is different from any other known Ig-binding proteins, and specifically mentions protein G and protein A”.
(2)	At page 9 of the Remarks, Applicant argues that:

    PNG
    media_image13.png
    547
    925
    media_image13.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.
With regard to (1), as indicated above, in Abstract, Grover et al. teach that similar to the other immunoglobulin-binding proteins such as Protein A, Protein M could become invaluable reagents in the antibody field.  Accordingly, in view of the Grover et al. teachings, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a protein M Jeong et al.
With regard to (2), according to MPEP § 2145 “Consideration of Applicant’s Rebuttal Arguments,” the evidence must be reasonably commensurate in scope with the claimed invention.  Here, the evidence of nonobviousness, argued by Applicant, is not commensurate in scope with the claims, because the instant disclosure is limited to a method employing a protein M fragment consisting of the residues 78-468 (see Example 1, page 35 of the specification), whereas the protein M fragments recited in the instant claims are practically unlimited as being broadly defined by their functional characteristics such as a binding ability.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641